 

Byrna Technologies Inc. 8-K [byrn-8k_090420.htm]

 

 Exhibit 10.1

 

 

 

Execution Version

 

Employment Agreement

 

This Employment Agreement (the “Agreement”) is made and entered into as of
August 31, 2020, by and between Bryan Ganz (the “Executive”) and Byrna
Technologies, Inc. (the “Company”).

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.

NOW, THEREFORE, in consideration of the mutual covenants, promises, and
obligations set forth herein, subject to approval by a majority vote of the
issued and outstanding shares of the Company, the parties agree as follows:

 

1.              Term of Employment/Prior Employment Agreements. The Executive’s
employment hereunder shall be effective as of August , 2020 (the “Effective
Date”) and shall continue for three (3) years thereafter unless terminated
earlier pursuant to this Agreement. Unless renewed in a writing signed by both
the Company and Executive, this Agreement shall terminate on the third
anniversary of the Effective Date. The period during which the Executive is
employed by the Company hereunder is hereinafter referred to as the “Employment
Term.” As of the Effective Date, all prior employment agreements, oral or
written, between Executive and the Company shall terminate. Executive shall,
however, remain entitled to any vested benefits or compensation he has earned
under any prior employment agreement.

 

2.Position and Duties.

 

2.1              Position. During the Employment Term, the Executive shall serve
as the Chief Executive Officer of the Company and shall report to the Board of
Directors (the “Board”). In such position, the Executive shall have such duties,
authority, and responsibility as are consistent with the Executive’s position.

 

2.2              Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive's duties hereunder and will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. For the avoidance of doubt, it
is expressly stated that Executive’s position as a Principal of Scudder Bay
Capital and its affiliates, a non-managerial position, does not conflict with
his duties under this Agreement. Notwithstanding the foregoing, the Executive
will be permitted to serve on up to an aggregate of two (2) corporate boards or
advisory boards, provided that such activities do not, individually or in the
aggregate, conflict with the performance of the Executive’s duties under this
Agreement and do not cause the Executive to violate the commitment above to
devote substantially all of his business time and attention to his duties
hereunder. Nothing herein shall prohibit Executive from purchasing or owning
less than

 



 [bg-01.jpg][vk-01.jpg]   

 





 

five percent (5%) of the publicly traded securities of any corporation; provided
that, such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation; provided further that, the activities described do not interfere
with the performance of the Executive's duties and responsibilities to the
Company as provided hereunder, including, but not limited to, the obligations
set forth in Section 2 hereof.

 

3.              Place of Performance. The principal place of Executive's
employment shall be the Company’s principal executive office which will be
located in Andover, Massachusetts; provided that, the Executive may be required
to travel on Company business during the Employment Term.

 

4.Compensation.

 

4.1              Base Salary. The Company shall pay the Executive an annual rate
of base salary in the gross amount of $450,000 (Four Hundred Fifty Thousand
Dollars) in periodic installments in accordance with the Company’s customary
payroll practices and applicable wage payment laws, but no less frequently than
monthly. The Executive’s base salary may not be decreased during the Employment
Term other than as part of an across-the-board salary reduction of no more than
fifteen percent (15%) that applies in the same manner to all senior executives.
The Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as “Base Salary.”

 

(a)               Make Whole. The Base Salary of $450,000 (Four Hundred Fifty
Thousand Dollars) shall be effective retroactively from June 1, 2020. The
difference of $52,500 (Fifty-Two Thousand Five Hundred Dollars) between the Base
Salary and Executive’s prior salary over the period from June 1, 2020 to August
31, 2020 shall be paid in equal installments each regular pay date over the last
four months of the year.

 

(b)               Salary Review. The Board shall review the salary at the end of
each calendar year and may increase the salary as the Board sees fit based on
the performance of the Executive, the performance of the Company, and what the
CEOs of comparable companies are being paid.

4.2              Annual Bonus. The Executive will be eligible for a
discretionary bonus for each fiscal year of the Company. Whether to grant
Executive and the amount of any such business shall be within the sole
discretion of the Compensation Committee based on objective or subjective
criteria established and approved by the Compensation Committee of the Board.
The Executive’s target bonus (“Target Bonus”) will be equal to one hundred
percent (100%) of his then-applicable Base Salary as in effect during each
fiscal year.

4.3              Restricted Stock Unit Awards (“RSUs”). Subject to compliance
with applicable law and such approval as may be required by the exchanges on
which the Company’s common stock is listed at the time of the grant, the Company
shall grant the Executive 9,000,000 (nine million) RSUs.

a.Vesting. The RSUs shall have a “double trigger” for vesting. The first trigger
shall be Byrna’s stock price and the second trigger shall be time.

 

 [bg-01.jpg][vk-01.jpg] 1 

 

i.Stock Price Trigger. One-third (1/3) of the RSUs shall have satisfied the
stock price trigger when the Company’s stock trades above $2.00 on a 20-day
volume weighted average closing price (“VWAP”). The second one-third (1/3) of
the RSUs shall have satisfied the stock price trigger when the Company’s stock
trades above $3.00 on a 20-day VWAP. The final one-third (1/3) of the RSUs shall
be deemed to have satisfied the stock price trigger when the stock trades above
$4.00 on a 20-day VWAP. All stock price triggers commence on the Effective Date
and shall be adjusted to account for stock splits and reverse stock splits.

 

ii.Time Trigger. The Executive must remain employed by the Company for three
years from the Effective Date in order to satisfy the time trigger, provided,
however, that:

 

A.If the Executive resigns without Good Reason or is terminated for Cause, the
time trigger will be deemed unsatisfied and the RSUs shall expire without
vesting;

B.If the Executive resigns for Good Reason, is terminated without Cause, or is
terminated as a result of his death, the Company’s obligations to issue the
RSU’s shall remain in effect notwithstanding Executive’s death and the time
trigger will be deemed satisfied with respect to all RSUs and such RSUs will
vest if the price trigger is satisfied within twelve (12) months after the Date
of Termination; and

C.If within twelve (12) months after a Change in Control, the Executive Resigns
for Good Reason, is terminated without Cause, or is terminated as a result of
his death, both the time and price triggers shall be deemed satisfied with
respect to all RSUs and such RSUs shall immediately vest.

D.In the event that the Company is acquired and ceases to exist as a separate
publicly traded entity post acquisition, all triggers will be deemed satisfied
and all RSU’s shall vest so that the Executive may tender the underlying shares
as part of the sale of Byrna to the Acquiring Company.

4.4              Fringe Benefits and Perquisites. During the Employment Term,
the Executive shall be entitled to fringe benefits and perquisites consistent
with the practices of the Company, and to the extent the Company provides
similar benefits or perquisites (or both) to similarly situated executives of
the Company.

4.5              Employee Benefits. During the Employment Term, the Executive
shall be entitled to participate in all employee benefit plans, practices, and
programs maintained by the Company, as in effect from time to time
(collectively, “Employee Benefit Plans”), on a basis which is no less favorable
than is provided to other senior executives of the Company consistent with
applicable law and the terms of the applicable Employee Benefit Plans. The
Company reserves the right to amend or cancel any Employee Benefit Plans at any
time in its sole discretion, subject to the terms of such Employee Benefit Plan
and applicable law.

 

 

 [bg-01.jpg][vk-01.jpg] 2 

 

4.6              Vacation; Paid Time-Off. During the Employment Term, the
Executive shall be entitled to twenty (20) paid vacation days per calendar year
(prorated for partial years) in accordance with the Company’s vacation policies,
as in effect from time to time. The Executive shall receive other paid time-off
for holidays and sick leave in accordance with the Company’s policies for
executive officers as such policies may exist from time to time.

 

4.7              Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment, and travel expenses incurred by the Executive in connection with
the performance of the Executive's duties hereunder in accordance with the
Company's expense reimbursement policies and procedures.

 

5.              Termination of Employment. Upon termination of the Executive’s
employment during the Employment Term, the Executive shall be entitled to the
compensation and benefits described in this Section 5 and shall have no further
rights to any compensation or any other benefits from the Company or any of its
affiliates.

 

5.1For Cause or Without Good Reason.

(a)               The Executive’s employment hereunder may be terminated by the
Company for Cause, or by the Executive without Good Reason. If the Executive's
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the Executive shall be entitled to receive:

(i)                 any accrued but unpaid Base Salary and accrued but unused
vacation which shall be paid on the Termination Date (as defined below);

(ii)               reimbursement for unreimbursed business expenses properly
incurred by the Executive, which shall be subject to and paid in accordance with
the Company's expense reimbursement policy; and

 

(iii)            such employee benefits (including equity compensation if
vested), if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the Termination Date; provided that, in no event
shall the Executive be entitled to any payments in the nature of severance or
termination payments except as specifically provided herein.

 

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts.”

(b)               For purposes of this Agreement, “Cause” shall mean, as
determined by the Board in good faith:

(i)                 the Executive’s willful failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

(ii)               the Executive’s willful failure to comply with any valid and
legal directive of the Board;

 

 

 [bg-01.jpg][vk-01.jpg] 3 

 

(iii)            the Executive’s willful engagement in dishonesty, illegal
conduct, or gross misconduct, which is, in each case, materially injurious to
the Company or its affiliates;

(iv)             the Executive’s conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony (or state law equivalent) or a
crime that constitutes embezzlement, misappropriation, or fraud, or a
misdemeanor involving moral turpitude;

(v)               the Executive’s material violation of a material policy of the
Company;

(vi)             the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below);

(vii)           the Executive’s failure or refusal to execute and return the
Company’s Noncompetition and Nonsolicitation Agreement within fourteen

(14) days of the Effective Date.

 

(viii)        the Executive’s material breach of any material obligation under
this Agreement.

 

(c)               For purposes of this provision, no act or failure to act on
the part of the Executive shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.

 

(d)               Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Executive shall have fourteen
(14) calendar days from the delivery of written notice by the Company within
which to cure any acts constituting Cause; provided however, that, if the
Company reasonably expects irreparable injury from a delay of fourteen (14)
calendar days, the Company may give the Executive notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of the Executive's employment without notice and with immediate
effect. The Company may place the Executive on paid leave for up to thirty (30)
days while it is determining whether there is a basis to terminate the
Executive’s employment for Cause. Any such action by the Company will not
constitute Good Reason.

 

(e)               For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive's written consent:

 

 

 [bg-01.jpg][vk-01.jpg] 4 

 

(i)                 a material reduction in the Executive’s Base Salary other
than as described in Section 4.1 of this Agreement;

 

(ii)               a relocation of the Executive’s principal place of employment
by more than thirty-five (35) miles;

 

(iii)            any material breach by the Company of any material provision of
this Agreement;

 

(iv)             the Company’s failure to obtain an agreement from any successor
to the Company to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no
succession had taken place, except where such assumption occurs by operation of
law;

 

(v)               a material, adverse change in the Executive’s authority,
duties, or responsibilities (other than temporarily while the Executive is
physically or mentally incapacitated or as required by applicable law.

 

(f)                The Executive cannot terminate his employment for Good Reason
unless he has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within thirty
(30) days of the initial existence of such grounds and the Company has had at
least thirty

(30) days from the date on which such notice is provided to cure such
circumstances. If the Executive does not terminate his employment for Good
Reason within ninety

(90) days after the first occurrence of the applicable grounds, then the
Executive will be deemed to have waived his right to terminate for Good Reason
with respect to such grounds; provided, however, that such period shall be
extended to six (6) months after the first occurrence of applicable grounds for
Good Reason following a “Change in Control.”

 

5.2              Without Cause or for Good Reason. The Employment Term and the
Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive’s execution of a release of claims in favor of the Company, its
affiliates and their respective officers and directors in a form provided by the
Company and currently expected to be substantially in the form annexed hereto as
Exhibit “A” (the “Release”) and such Release becoming effective within thirty
(30) days following the Termination Date (such 30-day period, the “Release
Execution Period”), the Executive shall be entitled to receive the following:

 

(a)               Twelve (12) months of the Executive’s Base Salary plus an
amount equal to Executive’s Target Bonus payable in equal installments in
accordance with the Company’s normal payroll practices, but no less frequently
than monthly, which shall begin within 14 days after the end of the Release
Execution Period; provided that, the first installment payment shall include all
amounts that would otherwise have

 

 

 [bg-01.jpg][vk-01.jpg] 5 

 

been paid to the Executive during the period beginning on the Termination Date
and ending on the first payment date if no delay had been imposed;

 

(b)               Executive shall receive the benefit of the extended time to
satisfy the price vesting triggers on his RSUs as described in Section
4.3(a)(ii)(A) of this Agreement; provided that, any delays in the settlement or
payment of such awards that are set forth in the applicable award agreement and
that are required under Section 409A of the Code (“Section 409A”) shall remain
in effect; and

 

(c)               If the Executive timely and properly elects health
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”) or any applicable state law, the Company shall reimburse the
Executive for the monthly COBRA premium paid by the Executive for himself and
his dependents. The Executive shall be eligible to receive such reimbursement
until the earliest of: (i) the twelve-month anniversary of the Termination Date;
(ii) the date the Executive is no longer eligible to receive COBRA continuation
coverage; and (iii) the date on which the Executive receives/becomes eligible to
receive substantially similar coverage from another employer or other source.
Executive shall be solely responsible for any taxes imposed upon such
reimbursement other than the Company’s share of FICA taxes.

 

(d)               In the event Executive’s employment is terminated as a result
of the Employment Term ending: (i) Executive’s payments under Section 5.2(a)
shall be six

(6) months of base salary and one-half of Executive’s annual Target Bonus
amount; and (ii) under Section 5.2(c) the Company shall reimburse Executive’s
COBRA premiums for six months.

 

5.3Death or Disability.

 

(a)               The Executive's employment hereunder shall terminate
automatically upon the Executive's death during the Employment Term, and the
Company may terminate the Executive's employment on account of the Executive's
Disability.

(b)               If the Executive's employment is terminated during the
Employment Term on account of the Executive’s death or Disability, the Executive
(or the Executive's estate and/or beneficiaries, as the case may be) shall be
entitled to receive the following:

 

(i)the Accrued Amounts; and

 

(ii)a lump sum payment equal to (6) months’ Base Salary and one- half
Executive’s Target Bonus;

 

(iii)in the event Executive’s employment ends as a result of Disability,
reimbursement for COBRA premiums as described in Section 5.2(c) for up to 6
months after the Termination Date; and

 

 [bg-01.jpg][vk-01.jpg] 6 

 

(iv)any RSU’s owed pursuant to Section 4.3.

(c)               Notwithstanding any other provision contained herein, all
payments made in connection with the Executive’s Disability shall be provided in
a manner which is consistent with federal and state law.

 

(d)               For purposes of this Agreement, “Disability” shall mean the
Executive's inability, due to physical or mental incapacity, to perform the
essential functions of his job, with or without reasonable accommodation, for
one hundred eighty (180) days out of any three hundred sixty-five (365) day
period; provided however, in the event that the Company temporarily replaces the
Executive, or transfers the Executive's duties or responsibilities to another
individual on account of the Executive's inability to perform such duties due to
a mental or physical incapacity which is, or is reasonably expected to become, a
Disability, then the Executive's employment shall not be deemed terminated by
the Company and the Executive shall not be able to resign with Good Reason as a
result thereof. Any question as to the existence of the Executive's Disability
as to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement. Any
period for vesting shall be tolled and not included during a Disability period.

 

5.4Change in Control Termination.

 

(a)               Notwithstanding any other provision contained herein, in the
event of a change in control, if the Executive's employment hereunder is
terminated by the Executive for Good Reason, or by the Company without Cause
(other than on account of the Executive's death or Disability), in each case
within twelve (12) months following a Change in Control, the Executive shall be
entitled to receive the Accrued Amounts and subject to the Executive’s execution
of a Release as described in Section

5.2of this Agreement, the Executive shall be entitled to receive the following:

(i)                 a lump sum payment in an amount that is the greater of the
Executive’s Base Salary and Target Bonus for the year in which the Termination
Date occurs or Executive’s Base Salary and Target Bonus amount for the remainder
of the Employment Term; and

(ii)               Notwithstanding the terms of any equity or cash incentive
plans or any applicable award agreements, vesting of the RSUs granted under
Section 4.3 of this Agreement as described in Section 4.3(a)(ii)(c) of this
Agreement; provided that, any delays in the settlement or payment of such awards
are required under Section 409A shall remain in effect; and

 

 

 [bg-01.jpg][vk-01.jpg] 7 

 

(iii)            the COBRA payments provided for in Section 5.2(b) of this
Agreement;

 

(b)               For purposes of this Agreement, “Change in Control” shall mean
the occurrence of any of the following after the Effective Date:

 

(i)                 one person (or more than one person acting as a group)
acquires ownership of stock of the Company that, together with the stock held by
such person or group, constitutes more than fifty percent (50%) of the total
voting power of the stock of such corporation; provided that, a Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than fifty percent (50%) of the total voting power of the
Company's stock and acquires additional stock;

 

(ii)               one person (or more than one person acting as a group)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition) ownership of the Company’s stock possessing over
thirty percent (30%) of the total voting power of the stock of such corporation;

(iii)            a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

 

(iv)the sale of all or substantially all of the Company's assets.

 

(c)               Notwithstanding the foregoing, a Change in Control shall not
occur unless such transaction constitutes a change in the ownership of the
Company, a change in the effective control of the Company, or a change in the
ownership of a substantial portion of the Company's assets under Section 409A.

 

5.5              Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or by the Executive during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Executive’s death) shall be communicated by written notice of termination
(“Notice of Termination”) to the other party hereto in accordance with notice
provisions of this Agreement. The Notice of Termination shall specify:

 

(a)The termination provision of this Agreement relied upon;

(b)               To the extent applicable, the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated; and

 

(c)The applicable Termination Date.

 

5.6Termination Date. The Executive’s “Termination Date” shall be:

 

 

 [bg-01.jpg][vk-01.jpg] 8 

 

(a)               If the Executive’s employment hereunder terminates on account
of the Executive's death, the date of the Executive's death;

 

(b)               If the Executive’s employment hereunder is terminated on
account of the Executive's Disability, the date that it is determined that the
Executive has a Disability;

(c)               If the Company terminates the Executive’s employment hereunder
for Cause, the date the Notice of Termination is delivered to the Executive;

(d)               If the Company terminates the Executive’s employment hereunder
without Cause, the date specified in the Notice of Termination; or

(e)               If the Executive terminates his/her employment hereunder with
or without Good Reason, the date specified in the Executive's Notice of
Termination.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

5.7              Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as provided in Section 5.2(b), any amounts payable pursuant to this
Section 5 shall not be reduced by compensation the Executive earns on account of
employment with another employer.

 

5.8              Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer or
member of the Board (or a committee thereof) of the Company or any of its
affiliates.

6.              Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive's Base Salary on the Termination Date, with a four (4)-hour minimum
daily amount.

 

7.              Confidential Information. The Executive understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.

 

 

 [bg-01.jpg][vk-01.jpg] 9 

 

7.1Confidential Information Defined.

(a)               Definition. For purposes of this Agreement, “Confidential
Information” includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company
Group or its businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company Group in confidence. The term “Company
Group” shall mean, for purposes of this Agreement, the Company and its parent
companies, affiliates, subsidiaries, partners, and limited partners.

 

i)The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

ii)The Executive understands and agrees that Confidential Information includes
information developed by him/her in the course of his/her employment by the
Company as if the Company furnished the same Confidential Information to the
Executive in the first instance. Confidential Information shall not include
information that is generally available to and known by the public at the time
of disclosure to the Executive; provided that, such knowledge of the public is
through no direct or indirect fault of the Executive or person(s) acting on the
Executive's behalf.

 

(b)Company Creation and Use of Confidential Information.

 

 

 [bg-01.jpg][vk-01.jpg] 10 

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money, and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of real estate investment management. The Executive understands and
acknowledges that as a result of these efforts, the Company has created, and
continues to use and create Confidential Information. This Confidential
Information provides the Company with a competitive advantage over others in the
marketplace.

 

(c)Disclosure and Use Restrictions.

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate, or make available Confidential Information, or allow it to be
disclosed, published, communicated, or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company Group) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company Group and, in any event, not to
anyone outside of the direct employ of the Company Group except as required in
the performance of the Executive's authorized employment duties to the Company
or with the prior consent of a majority of the Board in each instance (and then,
such disclosure shall be made only within the limits and to the extent of such
duties or consent); and (iii) not to access or use any Confidential Information,
and not to copy any documents, records, files, media, or other resources
containing any Confidential Information, or remove any such documents, records,
files, media, or other resources from the premises or control of the Company
Group, except as required in the performance of the Executive’s authorized
employment duties to the Company or with the prior consent of the Board in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent). Nothing herein shall be construed to
prevent disclosure of Confidential Information as may be required by applicable
law or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order, provided that the Executive uses reasonable efforts to give the Company
notice of its disclosure so that the Company at its own expense can seek to
avoid or narrow the disclosure required.

 

(d)               Notice of Immunity Under the Economic Espionage Act of 1996,
as amended by the Defend Trade Secrets Act of 2016 ("DTSA"). Notwithstanding any
other provision of this Agreement:

 

(i)                 The Executive will not be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that:

 

(A)               is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and

(2) solely for the purpose of reporting or investigating a suspected violation
of law; or

 

 

 [bg-01.jpg][vk-01.jpg] 11 

 

(B)              is made in a complaint or other document filed under seal in a
lawsuit or other proceeding.

 

(ii)               If the Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, the Executive may disclose
the Company's trade secrets to the Executive's attorney and use the trade secret
information in the court proceeding if the Executive:

 

(A)files any document containing trade secrets under seal;

and

 

(B) does does not disclose trade secrets, except pursuant to court order.

 

(B)does not disclose trade secrets, except pursuant to court

 

8.              Remedies. In the event of a breach or threatened breach by the
Executive of Section 7, of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages, or other
available forms of relief.

 

9.              Noncompetition and Nonsolicitation Agreement. Within fourteen
days of the Effective Date, Executive shall execute and return the Company’s
Noncompetition and Nonsolicitation Agreement.

 

  12 

 

10.Arbitration.

10.1          Any dispute, controversy or claim arising out of or relating to
this Agreement, its enforcement, arbitrability or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of its
provisions, Executive’s employment with Employer, including any alleged
violation of statute, common law or public policy shall be submitted to final
and binding arbitration before The American Arbitration Association (“AAA”) to
be held in Boston, Massachusetts before a single arbitrator, in accordance with
the then-current AAA Employment Arbitration Rules. By initialing below, Employee
agrees to waive all rights to a jury trial. The arbitrator shall be selected by
mutual agreement of the parties or, if the parties cannot agree, then by
striking from a list of arbitrators supplied by AAA. The arbitrator shall issue
a written opinion stating the essential findings and conclusions on which the
arbitrator's award is based. Employer will pay the arbitrator's fees and
arbitration expenses and any other costs unique to the arbitration hearing
(recognizing that each side bears its own deposition, witness, expert and
attorney's fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim that
affords the prevailing party attorneys’ fees and costs, then the arbitrator may
award reasonable attorneys' fees and costs to the prevailing party. Any dispute
as to who is a prevailing party and/or the reasonableness of any fee or costs
shall be resolved by the arbitrator.

 

10.2          This Agreement to arbitrate is freely negotiated between Employee
and Employer and is mutually entered into between the parties. Each party fully
understands and agrees that they are giving up certain rights otherwise afforded
to them by civil court actions, including but not limited to the right to a jury
trial.

________By initialing here, Executive acknowledges he has read this paragraph
and agrees with the arbitration provision herein.

11.Proprietary Rights.

 

11.1          Work Product. The Executive acknowledges and agrees that all
right, title, and interest in and to all writings, works of authorship,
technology, inventions, discoveries, processes, techniques, methods, ideas,
concepts, research, proposals, materials, and all other work product of any
nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived, or reduced to practice by the Executive individually or
jointly with others during the period of his/her employment by the Company and
relate in any way to the business or contemplated business, products,
activities, research, or development of the Company or result from any work
performed by the Executive for the Company (in each case, regardless of when or
where prepared or whose equipment or other resources is used in preparing the
same), all rights and claims related to the foregoing, and all printed, physical
and electronic copies, and other tangible embodiments thereof (collectively,
“Work Product”), as well as any and all rights in and to US and foreign (a)
patents, patent disclosures and inventions (whether patentable or not), (b)
trademarks, service marks, trade dress, trade names, logos, corporate names, and
domain names, and other similar designations of source or origin, together with
the goodwill symbolized by any of the foregoing, (c) copyrights and
copyrightable works (including computer programs), mask

 

 

 [bg-01.jpg][vk-01.jpg] 13 

 

works, and rights in data and databases, (d) trade secrets, know-how, and other
confidential information, and (e) all other intellectual property rights, in
each case whether registered or unregistered and including all registrations and
applications for, and renewals and extensions of, such rights, all improvements
thereto and all similar or equivalent rights or forms of protection in any part
of the world (collectively, “Intellectual Property Rights”), shall be the sole
and exclusive property of the Company. Employer Inventions shall mean any
Invention that meets any one of the following criteria:

 

(i)                 Relates, at the time of conception or reduction to practice
of the Invention to: (A) the Employer's business, project or products, or to the
manufacture or utilization thereof; or (B) the actual or demonstrably
anticipated research or development of the Employer.

(ii)                 Results from any work performed directly or indirectly by
the Employee for the Employer.

(iii)            (Results, at least in part, from the Employee's use of the
Employer's time, equipment, supplies, facilities or trade secret information.

(iv)             Provided, however, that an Employer Invention shall not include
any Invention which is developed entirely on the Employee's own time without
using the Employer's equipment, supplies, facilities or trade secret
information, and which is not related to the Employer's business (either actual
or demonstrably anticipated), and which does not result from work performed for
the Employer.

11.2              For purposes of this Agreement, Work Product includes, but is
not limited to, Company information, including plans, publications, research,
strategies, techniques, agreements, documents, contracts, terms of agreements,
negotiations, know-how, computer programs, computer applications, software
design, web design, work in process, databases, manuals, results, developments,
reports, graphics, drawings, sketches, market studies, formulae, notes,
communications, algorithms, product plans, product designs, styles, models,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, manufacturing information, marketing information, advertising
information, and sales information.

 

11.3              Work Made for Hire; Assignment. The Executive acknowledges
that, by reason of being employed by the Company at the relevant times, to the
extent permitted by law, all of the Work Product consisting of copyrightable
subject matter is "work made for hire" as defined in 17 U.S.C. § 101 and such
copyrights are therefore owned by the Company. To the extent that the foregoing
does not apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive's entire right, title, and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim, and recover for all past, present, and future
infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit the

 

 

 [bg-01.jpg][vk-01.jpg] 14 

 

Company's rights, title, or interest in any Work Product or Intellectual
Property Rights so as to be less in any respect than that the Company would have
had in the absence of this Agreement.

11.4              Further Assurances; Power of Attorney. During and after
his/her employment, the Executive agrees to reasonably cooperate with the
Company to (a) apply for, obtain, perfect, and transfer to the Company the Work
Product as well as any and all Intellectual Property Rights in the Work Product
in any jurisdiction in the world; and (b) maintain, protect and enforce the
same, including, without limitation, giving testimony and executing and
delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments, and other documents and instruments as shall
be requested by the Company. The Executive hereby irrevocably grants the Company
power of attorney to execute and deliver any such documents on the Executive's
behalf in his/her name and to do all other lawfully permitted acts to transfer
the Work Product to the Company and further the transfer, prosecution, issuance,
and maintenance of all Intellectual Property Rights therein, to the full extent
permitted by law, if the Executive does not promptly cooperate with the
Company's request (without limiting the rights the Company shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by the Executive's subsequent incapacity.

 

11.5              No License. The Executive understands that this Agreement does
not, and shall not be construed to, grant the Executive any license or right of
any nature with respect to any Work Product or Intellectual Property Rights or
any Confidential Information, materials, software, or other tools made available
to him/her by the Company.

 

12.Security.

12.1          [ex101-11.gif]Security and Access. The Executive agrees and
covenants (a) to comply with all Company security policies and procedures as in
force from time to time including without limitation those regarding computer
equipment, telephone systems, voicemail systems, facilities access, monitoring,
key cards, access codes, Company Group intranet, internet, social media and
instant messaging systems, computer systems, e-mail systems, computer networks,
document storage systems, software, data security, encryption, firewalls,
passwords and any and all other Company Group facilities, IT resources and
communication technologies (“Facilities and Information Technology Resources”);
(b) not to access or use any Facilities and Information Technology Resources
except as authorized by the Company; and (iii) not to access or use any
Facilities and Information Technology Resources in any manner after the
termination of the Executive's employment by the Company, whether termination is
voluntary or involuntary. The Executive agrees to notify the Company promptly in
the event he/she learns of any violation of the foregoing by others, or of any
other misappropriation or unauthorized access, use, reproduction, or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company Group property or materials by others.

 

12.2          Exit Obligations. Upon (a) voluntary or involuntary termination of
the Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company

 

 

 [bg-01.jpg][vk-01.jpg] 15 

 

Group property, including keys, key cards, access cards, identification cards,
security devices, employer credit cards, network access devices, computers, cell
phones, smartphones, PDAs, pagers, fax machines, equipment, speakers, webcams,
manuals, reports, files, books, compilations, work product, e-mail messages,
recordings, tapes, disks, thumb drives or other removable information storage
devices, hard drives, negatives and data and all Company Group documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or Work
Product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company Group or any of its business
associates or created by the Executive in connection with his/her employment by
the Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in the Executive's possession
or control, including those stored on any non-Company Group devices, networks,
storage locations, and media in the Executive's possession or control.

 

13.          Publicity. The Executive hereby irrevocably consents to any and all
uses and displays, by the Company and its agents, representatives and licensees,
of the Executive’s name, voice, likeness, image, appearance, and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes, and all other printed and
electronic forms and media throughout the world, at any time during the
Employment Term for all legitimate commercial and business purposes of the
Company (“Permitted Uses”) without further consent from or royalty, payment, or
other compensation to the Executive during Executive’s Employment Term and for a
period of five (5) years after Executive’s employment ends, for any reason. The
Executive hereby forever waives and releases the Company and its directors,
officers, employees, and agents from any and all claims, actions, damages,
losses, costs, expenses, and liability of any kind, arising under any legal or
equitable theory whatsoever at any time during, and the five-year period
following, the Employment Term, arising directly or indirectly from the
Company’s and its agents’, representatives’, and licensees’ exercise of their
rights in connection with any Permitted Uses. Following the fifth anniversary of
the end of the Employment Term, any Permitted Uses will require the Executive’s
prior approval, which may be given or withheld in the Executive’s sole
discretion.

 

14.          Governing Law. This Agreement, for all purposes, shall be construed
in accordance with the laws of the State of Massachusetts without regard to
conflicts of law principles, except for the arbitration provisions which shall
be governed solely by the Federal Arbitration Act, 9

U.S.C. §§ 1-4.

 

15.          Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between the
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. The
parties mutually agree that the Agreement can be specifically enforced in court
and can be cited as evidence in legal proceedings alleging breach of the
Agreement.

 

 

 [bg-01.jpg][vk-01.jpg] 16 

 

16.          Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by a majority of the Board of the
Company or its designee. No waiver by either of the parties of any breach by the
other party hereto of any condition or provision of this Agreement to be
performed by the other party hereto shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either of the parties in exercising any
right, power, or privilege hereunder operate as a waiver thereof to preclude any
other or further exercise thereof or the exercise of any other such right,
power, or privilege.

 

17.Severability.

 

17.1          Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

17.2          The parties further agree that any such court is expressly
authorized to modify any such unenforceable provision of this Agreement in lieu
of severing such unenforceable provision from this Agreement in its entirety,
whether by rewriting the offending provision, deleting any or all of the
offending provision, adding additional language to this Agreement, or by making
such other modifications as it deems warranted to carry out the intent and
agreement of the parties as embodied herein to the maximum extent permitted by
law.

 

17.3          The parties expressly agree that this Agreement as so modified by
the court shall be binding upon and enforceable against each of them. In any
event, should one or more of the provisions of this Agreement be held to be
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal, or unenforceable provisions had not
been set forth herein.

 

18.          Captions. Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

19.          Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

20.Section 409A/Section 280G.

 

20.1          General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that

 

 

 [bg-01.jpg][vk-01.jpg] 17 

 

complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

20.2          Specified Employees. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to the Executive in connection
with his/her termination of employment is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and the Executive is
determined to be a “specified employee” as defined in Section 409A(a)(2)(b)(i),
then such payment or benefit shall not be paid until the first payroll date to
occur following the six-month anniversary of the Termination Date or, if
earlier, on the Executive's death (the “Specified Employee Payment Date”). The
aggregate of any payments that would otherwise have been paid before the
Specified Employee Payment Date and interest on such amounts calculated based on
the applicable federal rate published by the Internal Revenue Service for the
month in which the Executive’s separation from service occurs shall be paid to
the Executive in a lump sum on the Specified Employee Payment Date and
thereafter, any remaining payments shall be paid without delay in accordance
with their original schedule.

 

20.3          Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(a)               the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;

 

(b)               any reimbursement of an eligible expense shall be paid to the
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

(c)               any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

20.4          I.R.C. § 280G. Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any amount, stock option, restricted
stock, RSUs, other equity awards or benefits paid or distributed to the
Executive pursuant to this Agreement or any other agreement or arrangement
between the Company and the Executive (collectively, the “280G Payments”) (a)
constitute a “parachute payment” within the meaning of Section 280G of the Code
and (b) but for this Section 20.4, would be subject to the excise tax

 

 

 [bg-01.jpg][vk-01.jpg] 18 

 

imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code; whichever of the foregoing amounts, taking into account the applicable
federal, state and local income or excise taxes (including the excise tax
imposed by Section 4999) results in the Executive’s receipt on an after-tax
basis, of the greatest amount of benefits under this Agreement, notwithstanding
that all or some portion of such benefits may be taxable under Section 4999 of
the Code

 

21.          Successors and Assigns. This Agreement is personal to the Executive
and shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

22.          Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

Byrna Technologies, Inc. 100 Burtt Road, Suite 115

Andover, MA 01810

Attn: Chairperson, Board of Directors If to the Executive:

Address on the most recent Form W-4 on file with the Company

 

23.          Representations of the Executive. The Executive represents and
warrants to the Company that:

 

23.1           The Executive’s acceptance of employment with the Company and the
performance of his/her duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement, or
understanding to which he/she is a party or is otherwise bound.

23.2           The Executive’s acceptance of employment with the Company and the
performance of his/her duties hereunder will not violate any non-solicitation,
non-competition, or other similar covenant or agreement of a prior employer.

 







 

 [bg-01.jpg][vk-01.jpg] 19 

 

24.          Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state, and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

25.          Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

26.          Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE/SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO
THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

[Signature Page Follows]

 

 

 

 









 

 [bg-01.jpg][vk-01.jpg] 20 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  Byrna Technologies, Inc.           By:  [vl-01.jpg]   Print Name: Vladimir
Kitaygorodsky   Title: Compensation Committee Chair

 



 

 

   [bry-01.jpg]   Bryan Ganz, Executive



 

 



 21 

 

 

EXHIBIT A

General Release and Covenant Not to Sue

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT:

1.                   Bryan Ganz, (“Executive”), on Executive’s own behalf and on
behalf of Executive’s descendants, dependents, heirs, executors and
administrators and permitted assigns, past and present, in consideration for the
amounts payable and benefits to be provided to Executive under that employment
agreement effective as of August 31, 2020_ (the “Employment Agreement”) by and
between Executive and Byrna Technologies, Inc. (“Company”), does hereby covenant
not to sue or pursue any litigation or arbitration against, and waives, releases
and discharges the Company, its assigns, affiliates, subsidiaries, parents,
predecessors and successors, and the past and present employees, officers,
directors, representatives and agents of any of them, including but not limited
to the Company (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, actions, charges or causes of action
whatsoever, of any and every kind and description, whether known or unknown,
accrued or not accrued, that Executive ever had, now has or shall or may have or
assert as of the date of this General Release and Covenant Not to Sue against
the Releasees relating to his employment with the Company or the termination
thereof or her service as an officer or director of any subsidiary or affiliate
of the Company or the termination of such service, including, without limiting
the generality of the foregoing, any claims, demands, rights, judgments,
defenses, actions, charges or causes of action related to employment or
termination of employment or that arise out of or relate in any way to the Age
Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, the
Massachusetts Fair Employment Practices Law (MFEPL), the Massachusetts Civil
Rights Act (MCRA), the Massachusetts Equal Rights Act (MERA), the Minimum Fair
Wage Act, the Massachusetts Plant Closing Law, the Massachusetts Wage Act, the
Massachusetts Equal Pay Act, the Massachusetts Parental Leave Act (MPLA), [the
Massachusetts Sexual Harassment Statute, all as amended, and other Federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under Federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs; provided, however, that nothing herein shall release the Company from any
of its obligations to Executive under the Employment Agreement (including,
without limitation, its obligation to pay the amounts and provide the benefits
upon which this General Release and Covenant Not to Sue is conditioned) or any
rights Executive may have to indemnification under any charter or by-laws (or
similar documents) of any member of the Releasees or any insurance coverage
under any directors and officers insurance or similar policies.

 

2.                   Executive further agrees that her General Release and
Covenant Not to Sue may be pleaded as a full defense to any action, suit or
other proceeding covered by the terms hereof that is or may be initiated,
prosecuted or maintained by Executive or Executive’s heirs or assigns. Executive
understands and confirms that Executive is executing this General Release and
Covenant Not to Sue voluntarily and knowingly, but that this General Release and
Covenant

  22 

 

Not to Sue does not affect Executive’s right to claim otherwise under ADEA. In
addition, Executive shall not be precluded by this General Release and Covenant
Not to Sue from filing a charge with any relevant Federal, state or local
administrative agency, but Executive agrees to waive Executive’s rights with
respect to any monetary or other financial relief arising from any such
administrative proceeding.

 

3.                   In furtherance of the agreements set forth above, Executive
hereby expressly waives and relinquishes any and all rights under any applicable
statute, doctrine or principle of law restricting the right of any person to
release claims that such person does not know or suspect to exist at the time of
executing a release, which claims, if known, may have materially affected such
person’s decision to give such a release. In connection with such waiver and
relinquishment, Executive acknowledges that Executive is aware that Executive
may hereafter discover claims presently unknown or unsuspected, or facts in
addition to or different from those that Executive now knows or believes to be
true, with respect to the matters released herein. Nevertheless, it is the
intention of Executive to release all such matters fully, finally and forever,
and all claims relating thereto, that now exist, may exist or theretofore have
existed, as specifically provided herein. The parties hereto acknowledge and
agree that this waiver shall be an essential and material term of the release
contained above. Nothing in this paragraph is intended to expand the scope of
the release as specified herein.

 

4.                   Executive agrees that at any time following the date hereof
he will not make, endorse or solicit and shall use all reasonable endeavors to
prevent the making, endorsing or soliciting of any disparaging or derogatory
statements whether or not the statements are true, whether in writing or
otherwise concerning the Company or its past or current directors or officers
and the Company undertakes that at any time following the date hereof its senior
executives will not make, endorse or solicit and shall use all reasonable
endeavors to prevent the making, endorsing or soliciting of any disparaging or
derogatory statements whether or not the statement is true, whether in writing
or otherwise concerning the Executive or Executive’s work on behalf of the
Company, excluding in all events any statements required to be made by law,
regulation or under the public disclosure requirements of any jurisdiction.
Nothing herein shall prevent Executive from making a report, or bringing a
claim, to any governmental agency, including the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the U.S. Department
of Justice, or the Attorney General of the State where the Executive resides,
provided, however, that Executive may not personally win any damages or other
relief as a result of any such reports or claims. Nothing herein shall restrict
the Company, its affiliates or any of their employees, officers, directors,
agents or representatives from providing truthful testimony or information in
response to a subpoena or investigation by a Governmental Authority or in
connection with any legal action by the Company or any of their affiliates

 

5.                   This General Release and Covenant Not to Sue shall be
governed by and construed in accordance with the laws of the State of
Massachusetts applicable to agreements made and to be performed entirely within
such State without regard to principles of conflicts of laws.

 

6.                   To the extent that Executive is forty (40) years of age or
older, this paragraph shall apply. Executive acknowledges that Executive has
been offered a period of time of at least

  23 

 

twenty-one (21) days to consider whether to sign this General Release and
Covenant Not to Sue, which Executive has waived, and the Company agrees that
Executive may cancel this General Release and Covenant Not to Sue at any time
during the seven (7) days following the date on which this General Release and
Covenant Not to Sue has been signed by all parties to this General Release and
Covenant Not to Sue. To cancel or revoke this General Release and Covenant Not
to Sue, Executive must deliver to the Company written notice stating that
Executive is canceling or revoking this General Release and Covenant Not to Sue.
If this General Release and Covenant Not to Sue is timely cancelled or revoked,
none of the provisions of this General Release and Covenant Not to Sue shall be
effective or enforceable and the Company shall not be obligated to make the
payments to Executive or to provide Executive with the other benefits described
in the Employment Agreement and known as Severance, and all contracts and
provisions modified, relinquished or rescinded hereunder shall be reinstated to
the extent in effect immediately prior hereto. Executive is hereby advised to
seek legal counsel prior to signing this General Release and Covenant Not to
Sue.

 

7.                   Executive acknowledges and agrees that Executive has
entered this General Release and Covenant Not to Sue knowingly and willingly and
has had ample opportunity to consider the terms and provisions of this General
Release and Covenant Not to Sue.

 

IN WITNESS WHEREOF, the undersigned has caused this General Release and Covenant
Not to Sue to be executed on this _____ day of _____ , 20__ .

 

 



 

      Bryan Ganz



 



  24 

 